DETAILED ACTION
	This Office Action is in response to the amendment filed on April 25, 2022. Claims 1, 3 - 11, 13 - 16 and 18 - 23 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on April 25, 2022 has been entered and considered by the examiner. Based on the amendment to the specification to amend out subject matter with regards to the 101 rejections, as well as amendment to the claims to overcome the rejections under 35 U.S.C. 112, and amending subject matter indicated as allowable from the previous Office Action into the independent claims to overcome the 103 rejections, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 3 - 11, 13 - 16 and 18 - 23 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art of Behler (“Atom-Centered Symmetry Functions for Constructing High-Dimensional Neural Network Potentials”) (“Behler 1”) discloses symmetry functions and force component acting on an atom and using neural network to determine the forces of all atoms of a structure, with Behler et al. (“Generalized Neural-Network Representation of High-Dimensional Potential-Energy Surfaces”) (“Behler 2”) disclosing clarification of the symmetry functions are rotationally-invariant and Li et al. (“Application of Artificial Neural Networks for Catalysis: A Review”) adds teaching of catalytic systems with catalysts inputs designed using neural network.
However, none of the references taken either alone or in combination with the prior art of record discloses for claim 1: A computational method, for claim 11: A non-transitory computer-readable medium, and for claim 16: A computer system for simulating the motion of elements within a multi-element using a neural network force field (NNFF), comprising:
“predicting a force vector for each element within the multi-element system based on the combination of the number of rotationally-invariant features and the number of rotationally-covariant features, and the NNFF, to obtain a simulated motion of elements within the multi-element system, and
training a first neural network (NN1) based on the number of rotationally-invariant features to predict a number of rotationally-invariant intermediate states”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/                Primary Examiner, Art Unit 2148                                                                                                                                                                                        
May 1, 2022